DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the Applicant’s Application filed on May 13, 2022.
Claims 1, 9, 17, and 22 have been amended.
Claim 23 has been added.
Claim 20 has been cancelled.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 9, and 17 are independent. As a result claims 1-14, 17-19, and 21-23 are pending in this office action.


Response to Arguments
Applicant's arguments filed May 13, 2022 regarding the rejection of claims 1, 9, and 17 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-10, 12-13, 17-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Borra et al. (US 2020/0226156) (hereinafter Borra) in view of Somech et al. (US 2019/0005024) (hereinafter Somech), and in further view of Prochazka et al. (US 2010/0250526) (hereinafter Prochazka). 
Regarding claim 1, Borra teaches a method comprising: retrieving a plurality of entities from a database instance (see Fig. 1, para [0073], discloses retrieving stored entities from database system); generating a semantic graph representation of the plurality of entities within a graphical user interface, wherein the semantic graph representation is comprised of a plurality of nodes and a plurality of edges connecting the plurality of nodes (see Figs. 2A-B, para [0030], para [0060-0061], discloses creating a semantic graph for entities, the semantic graph having a plurality of vertices (nodes) and edges), wherein any pair of nodes that are relevant to each other are connected one or more of the plurality of edges (see Fig. 2A, para [0030], para [0084], discloses connecting nodes that are relevant to each other based on relationships between the entities represented by the nodes).
Borra does not explicitly teach the context information indicating a relationship between entities retrieved from the database instance wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance; identifying by one or more processors, a focus node from the plurality of nodes using the context information; determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges, wherein the subset of nodes are determined to have relevancies to the focus node and are connected to the focus node by the subset of the plurality of edges; displaying, responsive to the receiving, a visual indication of the semantic context integrated within the semantic graph representation and encompassing two or more nodes of the plurality of nodes and a subset of plurality of edges connecting the two or more nodes, wherein the semantic context includes the focus node arranged near a center of the sematic context, the semantic context comprising relationship information between the two or more of the nodes that is of relevancy based on the first attribute; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has Atty. Dkt. No. 1933.5960000-3 -SCHNEIDER et al. Reply to Office Action of January 7, 2022Application No. 16/856,155 previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user.
Somech teaches identifying by one or more processors, a focus node from the plurality of nodes using the context information (see para [0092,0094], para [0100], discloses identifying a topic node (focus node) using contextual information in a communication session analyzed in real or near real time); determining, by the one or more processors, a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges (see para [0099-0100], discloses determining semantic context of a topic of interest that includes a cascading hierarchy of nested subtopics and plurality of branches of a tree-graph descending from a topic node), wherein the subset of nodes are determined to have relevancies to the focus node based on the first attribute and are connected to the focus node by the subset of the plurality of edges (see para [0098-0100], discloses subtopics having interest scores for relevancies of a topic context in a first and second topic set based on identified communication session contextual features and probabilistic correlation between user’s interests and topic); and displaying, responsive to the receiving, a visual indication of the semantic context integrated within the semantic graph representation and encompassing two or more nodes of the plurality of nodes and a subset of plurality of edges connecting the two or more nodes (see Fig. 5, para [0090], para [0099-0100], discloses providing hierarchical representation of user’s topics of interest in a directed or undirected graphs of trees corresponding to analysis of communication session), wherein the semantic context includes the focus node arranged near a center of the sematic context (see para [0092], para [0146], discloses content-substance feature topic (center focus node) that indicates semantics and intentioned meaning and sentiments of the conversation in the communication session).
Borra/Somech are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra to determine a focus node using context information from disclosure of Somech. The motivation to combine these arts is disclosed by Somech as “provide an improved or enhanced user experience (such as personalized summaries of one or more CSs) to multiple services” (para [0164]) and determining a focus node using context information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Borra/Somech do not explicitly teach receiving a query from the user, the query to be executed against the database instance; receiving context information from a user, the context information comprising additional input from the user in addition to the query to be executed against the database instance, the context information indicating a relationship between entities retrieved from the database instance corresponding to the query and wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance; the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user.
Prochazka teaches receiving a query from the user, the query to be executed against the database instance (see Figs. 5-6, para [0147-0148], para [0154], discloses receiving a user query , the user query executed against previously existing attention context); receiving context information from a user, the context information comprising additional input from the user in addition to the query to be executed against the database instance (see Fig. 6, para [0154], discloses receiving slider control zoom level data (context additional input from user)), the context information indicating a relationship between entities retrieved from the database instance corresponding to the query and wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance (see Fig. 6, Fig. 7, para [0137], para [0154], discloses level of zoom determining visual and semantic data controlling an attention value threshold for determining which nodes and edges will be made visible based on zoom level for attributes such as price and producer of product and relationships between items in resultant graph); the semantic context comprising relationship information between the two or more of the nodes that is of relevancy based on the first attribute (see Fig. 6, Fig. 8, para [0154, 0156], discloses zoom level relating to semantic attention value threshold for determining which nodes and edges will be made visual based on zoom level for attributes such as price and producer of product); detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges (see Figs. 8-9, para [0156-0157], discloses detecting user has used words indicated by line density of an edge connecting data indicating frequency of use of a word); and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user (see Figs. 8-9, para [0155-0157], discloses frequency in which given words are used by a group of user, the frequency of use of a word is indicated by density of arrow (edge) connecting words to group as shown in Figs. 8-9, traversed arrows are denser in shade than arrows that are untraversed by a group of users ).  
Borra/Somech/Prochazka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech to modify visual attributes of a first edge from disclosure of Prochazka. The motivation to combine these arts is disclosed by Prochazka as “providing search services in a manner that is socially informed” (para [0003]) and modifying visual attributes of a first edge is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Regarding claim 9, Borra teaches a system comprising: a memory; and one or more processors and/or circuits coupled to the memory and configured to perform operations comprising: retrieving a plurality of entities from a database instance (see Fig. 1, para [0073], discloses retrieving stored entities from database system); generating a semantic graph representation of the plurality of entities within a graphical user interface, wherein the semantic graph representation is comprised of a plurality of nodes and a plurality of edges connecting the plurality of nodes (see Figs. 2A-B, para [0030], para [0060-0061], discloses creating a semantic graph for entities, the semantic graph having a plurality of vertices (nodes) and edges), wherein any pair of nodes that are relevant to each other are connected one or more of the plurality of edges (see Fig. 2A, para [0030], para [0084], discloses connecting nodes that are relevant to each other based on relationships between the entities represented by the nodes).
Borra does not explicitly teach the context information indicating a relationship between entities retrieved from the database instance wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance; identifying by one or more processors, a focus node from the plurality of nodes using the context information; determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges, wherein the subset of nodes are determined to have relevancies to the focus node and are connected to the focus node by the subset of the plurality of edges; displaying, responsive to the receiving, a visual indication of the semantic context integrated within the semantic graph representation and encompassing two or more nodes of the plurality of nodes and a subset of plurality of edges connecting the two or more nodes, wherein the semantic context includes the focus node arranged near a center of the sematic context, the semantic context comprising relationship information between the two or more of the nodes that is of relevancy based on the first attribute; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has Atty. Dkt. No. 1933.5960000-3 -SCHNEIDER et al. Reply to Office Action of January 7, 2022Application No. 16/856,155 previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user.
Somech teaches identifying by one or more processors, a focus node from the plurality of nodes using the context information (see para [0092,0094], para [0100], discloses identifying a topic node (focus node) using contextual information in a communication session analyzed in real or near real time); determining, by the one or more processors, a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges (see para [0099-0100], discloses determining semantic context of a topic of interest that includes a cascading hierarchy of nested subtopics and plurality of branches of a tree-graph descending from a topic node), wherein the subset of nodes are determined to have relevancies to the focus node based on the first attribute and are connected to the focus node by the subset of the plurality of edges (see para [0098-0100], discloses subtopics having interest scores for relevancies of a topic context in a first and second topic set based on identified communication session contextual features and probabilistic correlation between user’s interests and topic); and displaying, responsive to the receiving, a visual indication of the semantic context integrated within the semantic graph representation and encompassing two or more nodes of the plurality of nodes and a subset of plurality of edges connecting the two or more nodes (see Fig. 5, para [0090], para [0099-0100], discloses providing hierarchical representation of user’s topics of interest in a directed or undirected graphs of trees corresponding to analysis of communication session), wherein the semantic context includes the focus node arranged near a center of the sematic context (see para [0092], para [0146], discloses content-substance feature topic (center focus node) that indicates semantics and intentioned meaning and sentiments of the conversation in the communication session).
Borra/Somech are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra to determine a focus node using context information from disclosure of Somech. The motivation to combine these arts is disclosed by Somech as “provide an improved or enhanced user experience (such as personalized summaries of one or more CSs) to multiple services” (para [0164]) and determining a focus node using context information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Borra/Somech do not explicitly teach receiving a query from the user, the query to be executed against the database instance; receiving context information from a user, the context information comprising additional input from the user in addition to the query to be executed against the database instance, the context information indicating a relationship between entities retrieved from the database instance corresponding to the query and wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance; the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user.
Prochazka teaches receiving a query from the user, the query to be executed against the database instance (see Figs. 5-6, para [0147-0148], para [0154], discloses receiving a user query , the user query executed against previously existing attention context); receiving context information from a user, the context information comprising additional input from the user in addition to the query to be executed against the database instance (see Fig. 6, para [0154], discloses receiving slider control zoom level data (context additional input from user)), the context information indicating a relationship between entities retrieved from the database instance corresponding to the query and wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance (see Fig. 6, Fig. 7, para [0137], para [0154], discloses level of zoom determining visual and semantic data controlling an attention value threshold for determining which nodes and edges will be made visible based on zoom level for attributes such as price and producer of product and relationships between items in resultant graph); the semantic context comprising relationship information between the two or more of the nodes that is of relevancy based on the first attribute (see Fig. 6, Fig. 8, para [0154, 0156], discloses zoom level relating to semantic attention value threshold for determining which nodes and edges will be made visual based on zoom level for attributes such as price and producer of product); detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges (see Figs. 8-9, para [0156-0157], discloses detecting user has used words indicated by line density of an edge connecting data indicating frequency of use of a word); and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user (see Figs. 8-9, para [0155-0157], discloses frequency in which given words are used by a group of user, the frequency of use of a word is indicated by density of arrow (edge) connecting words to group as shown in Figs. 8-9, traversed arrows are denser in shade than arrows that are untraversed by a group of users ).  
Borra/Somech/Prochazka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech to modify visual attributes of a first edge from disclosure of Prochazka. The motivation to combine these arts is disclosed by Prochazka as “providing search services in a manner that is socially informed” (para [0003]) and modifying visual attributes of a first edge is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Borra teaches a device comprising: retrieving a plurality of entities from a database instance (see Fig. 1, para [0073], discloses retrieving stored entities from database system); generating a semantic graph representation of the plurality of entities within a graphical user interface, wherein the semantic graph representation is comprised of a plurality of nodes and a plurality of edges connecting the plurality of nodes (see Figs. 2A-B, para [0030], para [0060-0061], discloses creating a semantic graph for entities, the semantic graph having a plurality of vertices (nodes) and edges), wherein any pair of nodes that are relevant to each other are connected one or more of the plurality of edges (see Fig. 2A, para [0030], para [0084], discloses connecting nodes that are relevant to each other based on relationships between the entities represented by the nodes).
Borra does not explicitly teach the context information indicating a relationship between entities retrieved from the database instance wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance; identifying by one or more processors, a focus node from the plurality of nodes using the context information; determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges, wherein the subset of nodes are determined to have relevancies to the focus node and are connected to the focus node by the subset of the plurality of edges; displaying, responsive to the receiving, a visual indication of the semantic context integrated within the semantic graph representation and encompassing two or more nodes of the plurality of nodes and a subset of plurality of edges connecting the two or more nodes, wherein the semantic context includes the focus node arranged near a center of the sematic context, the semantic context comprising relationship information between the two or more of the nodes that is of relevancy based on the first attribute; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has Atty. Dkt. No. 1933.5960000-3 -SCHNEIDER et al. Reply to Office Action of January 7, 2022Application No. 16/856,155 previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user.
Somech teaches identifying by one or more processors, a focus node from the plurality of nodes using the context information (see para [0092,0094], para [0100], discloses identifying a topic node (focus node) using contextual information in a communication session analyzed in real or near real time); determining, by the one or more processors, a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges (see para [0099-0100], discloses determining semantic context of a topic of interest that includes a cascading hierarchy of nested subtopics and plurality of branches of a tree-graph descending from a topic node), wherein the subset of nodes are determined to have relevancies to the focus node based on the first attribute and are connected to the focus node by the subset of the plurality of edges (see para [0098-0100], discloses subtopics having interest scores for relevancies of a topic context in a first and second topic set based on identified communication session contextual features and probabilistic correlation between user’s interests and topic); and displaying, responsive to the receiving, a visual indication of the semantic context integrated within the semantic graph representation and encompassing two or more nodes of the plurality of nodes and a subset of plurality of edges connecting the two or more nodes (see Fig. 5, para [0090], para [0099-0100], discloses providing hierarchical representation of user’s topics of interest in a directed or undirected graphs of trees corresponding to analysis of communication session), wherein the semantic context includes the focus node arranged near a center of the sematic context (see para [0092], para [0146], discloses content-substance feature topic (center focus node) that indicates semantics and intentioned meaning and sentiments of the conversation in the communication session).
Borra/Somech are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra to determine a focus node using context information from disclosure of Somech. The motivation to combine these arts is disclosed by Somech as “provide an improved or enhanced user experience (such as personalized summaries of one or more CSs) to multiple services” (para [0164]) and determining a focus node using context information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Borra/Somech do not explicitly teach receiving a query from the user, the query to be executed against the database instance; receiving context information from a user, the context information comprising additional input from the user in addition to the query to be executed against the database instance, the context information indicating a relationship between entities retrieved from the database instance corresponding to the query and wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance; the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user.
Prochazka teaches receiving a query from the user, the query to be executed against the database instance (see Figs. 5-6, para [0147-0148], para [0154], discloses receiving a user query , the user query executed against previously existing attention context); receiving context information from a user, the context information comprising additional input from the user in addition to the query to be executed against the database instance (see Fig. 6, para [0154], discloses receiving slider control zoom level data (context additional input from user)), the context information indicating a relationship between entities retrieved from the database instance corresponding to the query and wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance (see Fig. 6, Fig. 7, para [0137], para [0154], discloses level of zoom determining visual and semantic data controlling an attention value threshold for determining which nodes and edges will be made visible based on zoom level for attributes such as price and producer of product and relationships between items in resultant graph); the semantic context comprising relationship information between the two or more of the nodes that is of relevancy based on the first attribute (see Fig. 6, Fig. 8, para [0154, 0156], discloses zoom level relating to semantic attention value threshold for determining which nodes and edges will be made visual based on zoom level for attributes such as price and producer of product); detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges (see Figs. 8-9, para [0156-0157], discloses detecting user has used words indicated by line density of an edge connecting data indicating frequency of use of a word); and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user (see Figs. 8-9, para [0155-0157], discloses frequency in which given words are used by a group of user, the frequency of use of a word is indicated by density of arrow (edge) connecting words to group as shown in Figs. 8-9, traversed arrows are denser in shade than arrows that are untraversed by a group of users ).  
Borra/Somech/Prochazka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech to modify visual attributes of a first edge from disclosure of Prochazka. The motivation to combine these arts is disclosed by Prochazka as “providing search services in a manner that is socially informed” (para [0003]) and modifying visual attributes of a first edge is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 10, and 18, Borra/Somech/Prochazka teach a method of claim 1, system of claim 9, and device of claim 17. 
Borra further teaches wherein the receiving context information comprises: receiving a selection of a one of the plurality of nodes of the semantic graph representation (see Fig. 4, para [0073], para [0089], discloses receiving selected node information).
Borra does not explicitly teach designating the selected one of the plurality of nodes as the focus node; and filtering the semantic representation based on the designated focus node.
Somech teaches designating the selected one of the plurality of nodes as the focus node (see para [0099-0100], discloses designating topic node (focus node), from predicted normalized interest score for user’s interest in a particular topic); and filtering the semantic representation based on the designated focus node (see para [0100], discloses cascading hierarchy that includes nested subtopics amongst relevant topics of interest for a particular communication session).

Regarding claims 4 and 12, Borra/Somech/Prochazka teach a method of claim 1 and system of claim 9.
Borra further teaches wherein the at least one of the plurality of edges indicates an inferred relationship between two or more pieces of data of a database (see para [0053-0054, 0058], discloses semantic query engine inferring relationships between data).

Regarding claims 5 and 13, Borra/Somech/Prochazka teach a method of claim 1 and system of claim 9
Borra does not explicitly teach wherein the semantic graphic representation includes a plurality of semantic contexts including the focus node, wherein each of the plurality of semantic contexts includes a different combination of the plurality of nodes.
Somech teaches wherein the semantic graphic representation includes a plurality of semantic contexts including the focus node, wherein each of the plurality of semantic contexts includes a different combination of the plurality of nodes (see para [0090,0092], discloses different semantic language models including hierarchical topic models for topics being conversed about).

Regarding claim 21, Borra/Somech/Prochazka teach a method of claim 1. 
Borra/Somech do not explicitly teach wherein the one or more visual attributes comprises modifying a line thickness of the first edge relative to a line thickness of the second edge.
Prochazka teaches wherein the one or more visual attributes comprises modifying a line thickness of the first edge relative to a line thickness of the second edge (see Fig. 6, para [0137], para [0157], discloses line thickness of an edge connecting data in a resultant graph).

Regarding claim 22, Borra/Somech/Prochazka teach a method of claim 1.
Borra does not explicitly teach the first attribute distinguishes between at least two data entries that have a similar second attribute.
Somech teaches the first attribute distinguishes between at least two data entries that have a similar second attribute (see para [0092, 0094], para [0146], discloses user activity of conversing in a communication session, the communication session content analysis can determine user intentions and sentiments in a second content-substance feature associated with a content line or a block of content lines associated with same or different speakers for a temporal duration of the communication session).

Regarding claim 23, Borra/Somech/Prochazka teach a method of claim 1.
Borra/Somech does not explicitly teach wherein the context information comprising the additional input is visually displayed as a focus node in the semantic representation.
Prochazka teaches wherein the context information comprising the additional input is visually displayed as a focus node in the semantic representation (see Figs. 8-9, para [0137], para [0154], discloses displaying nodes according to attention value threshold zoom level for visual and semantic data in resultant graph).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Borra et al. (US 2020/0226156) (hereinafter Borra) in view of Somech et al. (US 2019/0005024) (hereinafter Somech), and Prochazka et al. (US 2007/0180408) (hereinafter Prochazka) as applied to claims 1, 9, and 17 and in further view of Chungapalli et al. (US 2020/0074322) (hereinafter Chungapalli).
Regarding claim 8, Borra/Somech/Prochazka teach a method of claim 1. 
Borra does not explicitly teach wherein the focus node is a first focus node, the selection is a first selection, and further comprising: determining a position of a subset of the plurality of nodes within the semantic graph representation, the subset of the plurality of nodes associated with a category; displaying, via the graphical user interface, a map associating the position and category; receiving a second selection of a second focus node from the plurality of nodes; and indicating, within the map, that the second focus node is associated with the category.
Chungapalli teaches wherein the focus node is a first focus node, the selection is a first selection, and further comprising: determining a position of a subset of the plurality of nodes within the semantic graph representation, the subset of the plurality of nodes associated with a category (see Fig. 2, para [0029], determining position of keywords in semantic graph  with  semantic concepts and similarities of entities); displaying, via the graphical user interface, a map associating the position and category (see Fig. 2, para [0028-0029], discloses displaying scores associated with positions and concepts and similarities of entities to received text string); receiving a second selection of a second focus node from the plurality of nodes (see Figs. 8-9, para [0032-0033], para [0092-0093], discloses receiving semantic relevance entities in different combinations of nodes); and indicating, within the map, that the second focus node is associated with the category (see Figs. 8-9, para [0032-0033], para [0092-0093], discloses different semantic relevance of phrases in different combinations of nodes)
Borra/Somech/Prochazka/Chungapalli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech/Prochazka to determine position of a subset of nodes from disclosure of Chungapalli. The motivation to combine these arts is disclosed by Chungapalli as “leverage the importance of the nodes in a semantic graph to train a machine-learning model that will automatically determine the relevance of an entity in a given text string in order to provide better results for users” (para [0005]) and determining position of a subset of nodes is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 3, 7, 11, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Borra et al. (US 2020/0226156) (hereinafter Borra) in view of Somech and Prochazka as applied to claims 1, 9, and 17, and in further view of Ramanath et al. (US 2020/0005153) (hereinafter Ramanath).
Regarding claims 3, 11, and 19, Borra/Somech/Prochazka teach a method of claim 1, system of claim 9, and device of claim 17. 
Borra/Somech/Prochazka  does not explicitly teach receiving a selection of a different one of the plurality of nodes within the semantic graph representation; and highlighting one or more of the plurality of edges connecting the selected different node and the focus node.
Ramanath teaches receiving a selection of a different one of the plurality of nodes within the semantic graph representation (see Fig. 3, para [0073], para [0079], discloses receiving a selection of different nodes categories to produce different search results); and highlighting one or more of the plurality of edges connecting the selected different node and the focus node (see Figs. 3- 4, para [0083-0084], discloses highlighting in bold as shown in Figs. 3-5 connected relationships that are shared among entities in search results and graph structures).
Borra/Somech/Prochazka/Ramanath are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech/Prochazka to highlight edges connecting nodes from disclosure of Ramanath. The motivation to combine these arts is disclosed by Ramanath as “improve the ability of a search system to process search queries involving complex data, maximizing the relevance of the search results, while avoiding latency issues that hinder other search systems” (para [0019]) and highlighting edges connecting nodes is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Borra/Somech/Prochazka teach a method of claim 1.
Borra/Somech/Prochazka does not explicitly teach receiving, via the graphical user interface, a selection of one of the plurality of nodes; retrieving, based on the selection, database information associated with the selected node; and displaying the database information in the graphical user interface.
Ramanath teaches receiving, via the graphical user interface, a selection of one of the plurality of nodes (see Fig. 3, para [0040], discloses selecting a facet (node)); retrieving, based on the selection, database information associated with the selected node (see Figs. 2-3, para [0063,0069], discloses retrieving knowledge from databases associated with selected facet data); and displaying the database information in the graphical user interface (see Fig. 3, para [0073], discloses displaying results on a search results page).
Borra/Somech/Prochazka /Ramanath are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech/Prochazka  to highlight edges connecting nodes from disclosure of Ramanath. The motivation to combine these arts is disclosed by Ramanath as “improve the ability of a search system to process search queries involving complex data, maximizing the relevance of the search results, while avoiding latency issues that hinder other search systems” (para [0019]) and highlighting edges connecting nodes is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 6 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Borra et al. (US 2020/0226156) (hereinafter Borra) in view of Somech and Prochazka  as applied to claims 1 and 9, and in further view of Birch et al. (US 2020/0042567) (hereinafter Birch).
Regarding claims 6 and 14, Borra/Somech/Prochazka  teach a method of claim 1, system of claim 9, and device of claim 17. 
Borra/Somech/Prochazka  does not explicitly teach receiving an indication from the user to bookmark one of the plurality of nodes displayed in the graphical user interface; and including a bookmark for the one of the plurality of nodes in a bookmark section of the graphical user interface.
Birch teaches receiving an indication from the user to bookmark one of the plurality of nodes displayed in the graphical user interface (see Fig. 1A, para [0079], discloses user bookmarking a particular web page); and including a bookmark for the one of the plurality of nodes in a bookmark section of the graphical user interface (see para [0004], discloses bookmark section of a web browser).
Borra/Somech/Prochazka /Birch are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech/Prochazka  to utilize bookmarks from disclosure of Birch. The motivation to combine these arts is disclosed by Birch as “the execution time required to re-search or re-find relevant web pages to accomplish the task may be reduced, thereby decreasing the amount of computational resources consumed by the computing device” (para [0053]) and utilizing bookmarks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159